MEMORANDUM **
*809Zakariah LaFreniere appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1981 action alleging he suffered racial discrimination when the Regents of the University of California blocked his registration. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Int’l Union of Operating Eng’rs v. Karr, 994 F.2d 1426, 1429 (9th Cir.1993), and we reverse and remand.
The district court improperly dismissed on the basis of res judicata, because this action does not arise out of the same transactional nucleus of facts as case No. 04-4369 MJJ (N. D.Cal.), which challenged the University’s elimination of its admissions policy based on racial quotas, and its alleged retaliatory termination of LaFreniere’s employment. See id. (‘Whether two events are part of the same transaction or series depends on whether they are related to the same set of facts and whether they could conveniently be tried together.”).
Moreover, the district court’s application of the statute of limitations fails to account for the events LaFreniere alleged occurred in 2004, the same year the instant action was filed.
LaFreniere’s motion to strike his first brief to this court is granted.
REVERSED and REMANDED.

 This disposition is not appropriate for publi*809cation and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.